Exhibit 10.11

STOCK PLEDGE AGREEMENT

(Biovest Common Stock)

THIS STOCK PLEDGE AGREEMENT (this “Agreement”), dated as of November 17, 2010,
by and between LV Administrative Services, Inc., as Administrative and
Collateral Agent for the Lenders (the “Pledgee”), and Accentia
Biopharmaceuticals, Inc., a Florida corporation (the “Pledgor”).

BACKGROUND

Pledgor has entered into (a) that certain Term Loan and Security Agreement dated
as of November 17, 2010 (as amended, restated, modified and/or supplemented from
time to time, the “Security Agreement”), by and among the Pledgor, the Lenders
party thereto and the Pledgee (Pledgee and the Lenders, each a “Creditor Party”
and collectively, the “Creditor Parties”), and (b) certain of the Ancillary
Agreements referred to in the Security Agreement.

In order to induce the Pledgee to provide or continue to provide the financial
accommodations described in the Security Agreement, the Pledgor has agreed to
pledge and grant a security interest in the collateral described herein to the
Pledgee, for the ratable benefit of Creditor Parties, on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt of which is hereby acknowledged, the parties hereto
agree as follows:

1. Defined Terms. All capitalized terms used herein which are not defined shall
have the meanings given to them in the Security Agreement.

2. Pledge and Grant of Security Interest. To secure the full and punctual
payment and performance of the Pledgor’s Obligations under the Security
Agreement and the Ancillary Agreements referred to in the Security Agreement
(the Security Agreement and the Ancillary Agreements, as each may be amended,
restated, modified and/or supplemented from time to time, collectively, the
“Documents”), the Pledgor hereby pledges, assigns, hypothecates, transfers and
grants a security interest to Pledgee, for the ratable benefit of Creditor
Parties, in all of the following (the “Collateral”):

(a) the shares of stock or other equity interests set forth on Schedule A
annexed hereto and expressly made a part hereof (the “Pledged Stock”), the
certificates representing the Pledged Stock and all dividends, cash, instruments
and other property or proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Pledged
Stock;

(b) all additional shares of stock or other equity interests of Biovest
International, Inc. (the “Issuer”) from time to time acquired by the Pledgor in
connection with stock dividends on the Pledged Stock or a distribution with
respect to the Pledged Stock in connection with any increase or reduction of
capital, reclassification, merger, consolidation, sale of assets, combination of
shares, stock split, spin-off or split-off (which shares shall be deemed to be
part of the Collateral), and the certificates representing such additional
shares, and all



--------------------------------------------------------------------------------

dividends, cash, instruments and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such shares; and

(c) all options and rights, whether as an addition to, in substitution of or in
exchange for any shares of any Pledged Stock and all dividends, cash,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
such options and rights.

3. Delivery of Collateral. All certificates representing or evidencing the
Pledged Stock shall be delivered to and held by or on behalf of Pledgee pursuant
hereto and shall be accompanied by duly executed instruments of transfer or
assignments in blank, all in form and substance satisfactory to Pledgee. The
Pledgor hereby authorizes the Issuer upon demand by the Pledgee to deliver any
certificates, instruments or other distributions issued in connection with the
Collateral directly to the Pledgee, in each case to be held by the Pledgee,
subject to the terms hereof. Upon the occurrence and during the continuance of
an Event of Default (as defined below), the Pledgee shall have the right, during
such time in its discretion and without notice to the Pledgor, to transfer to or
to register in the name of the Pledgee or any of its nominees any or all of the
Pledged Stock. In addition, the Pledgee shall have the right at such time to
exchange certificates or instruments representing or evidencing Pledged Stock
for certificates or instruments of smaller or larger denominations.

4. Representations and Warranties of Pledgor. Pledgor represents and warrants to
the Pledgee (which, except as otherwise provided below, representations and
warranties shall be deemed to continue to be made until all of the Obligations
have been paid in full and each Document and each agreement and instrument
entered into in connection therewith has been irrevocably terminated) that:

(a) the execution, delivery and performance by the Pledgor of this Agreement and
the pledge of the Collateral hereunder do not and will not result in any
violation of any agreement, indenture, instrument, license, judgment, decree,
order, law, statute, ordinance or other governmental rule or regulation
applicable to the Pledgor;

(b) this Agreement constitutes the legal, valid, and binding obligation of the
Pledgor enforceable against the Pledgor in accordance with its terms;

(c)(i) all Pledged Stock owned by the Pledgor is set forth on Schedule A hereto
and (ii) the Pledgor is the direct and beneficial owner of each share of the
Pledged Stock;

(d) all of the shares of the Pledged Stock have been duly authorized, validly
issued and are fully paid and nonassessable;

(e) no consent or approval of any person, corporation, governmental body,
regulatory authority or other entity is or will be necessary for (i) the
execution, delivery and performance of this Agreement, (ii) the exercise by the
Pledgee of any rights with respect to the Collateral or (iii) the pledge and
assignment of, and the grant of a security interest in, the Collateral
hereunder;

 

2



--------------------------------------------------------------------------------

(f) there are no pending or, to the best of the Pledgor’s knowledge, threatened
actions or proceedings before any court, judicial body, administrative agency or
arbitrator which may materially adversely affect the Collateral;

(g) the Pledgor has the requisite power and authority to enter into this
Agreement and to pledge and assign the Collateral to the Pledgee in accordance
with the terms of this Agreement;

(h) the Pledgor owns each item of the Collateral and, except for the pledge and
security interest granted to Pledgee hereunder and under the Biovest Security
Agreement, the Collateral shall be, immediately following the closing of the
transactions contemplated by the Documents, free and clear of any other security
interest, mortgage, pledge, claim, lien, charge, hypothecation, assignment,
offset or encumbrance whatsoever (collectively, “Liens”);

(i) there are no restrictions on transfer of the Pledged Stock contained in the
certificate of incorporation or by-laws (or equivalent organizational documents)
of the Issuer or otherwise which have not otherwise been enforceably and legally
waived by the necessary parties;

(j) none of the Pledged Stock has been issued or transferred in violation of the
securities registration, securities disclosure or similar laws of any
jurisdiction to which such issuance or transfer may be subject;

(k) the pledge and assignment of the Collateral and the grant of a security
interest under this Agreement vest in the Pledgee all rights of the Pledgor in
the Collateral as contemplated by this Agreement; and

(l) the Pledgor holds additional shares of capital stock of the Issuer which
have been pledged to the parties set forth on Schedule B annexed hereto and
expressly made a part hereof (the “Third Party Pledged Stock”). Other than the
Pledged Stock, the Third Party Pledged Stock and the shares of capital stock of
the Issuer to be received under the Biovest Plan, the Pledgor does not own any
shares of capital stock of the Issuer.

5. Covenants. The Pledgor covenants that, until the Obligations shall be
indefeasibly satisfied in full and each Document and each agreement and
instrument entered into in connection therewith is irrevocably terminated:

(a) the Pledgor will not sell, assign, transfer, convey, or otherwise dispose of
its rights in or to the Collateral or any interest therein; nor will the Pledgor
create, incur or permit to exist any Lien whatsoever with respect to any of the
Collateral or the proceeds thereof other than that created by this Agreement;

(b) the Pledgor will, at its expense, defend Pledgee’s right, title and security
interest in and to the Collateral against the claims of any other party;

(c) the Pledgor shall at any time, and from time to time, upon the written
request of Pledgee, execute and deliver such further documents and do such
further acts and things as Pledgee may reasonably request in order to effectuate
the purposes of this Agreement

 

3



--------------------------------------------------------------------------------

including, but without limitation, delivering to Pledgee, upon the occurrence of
an Event of Default, irrevocable proxies in respect of the Collateral in form
satisfactory to Pledgee. Until receipt thereof, upon an Event of Default that
has occurred and is continuing beyond any applicable grace period, this
Agreement shall constitute the Pledgor’s proxy to Pledgee or its nominee to vote
all shares of Collateral then registered in the Pledgor’s name; and

(d) the Pledgor will not consent to or approve the issuance (i) to the Pledgor
of any additional shares of any class of capital stock or other equity interests
of the Issuer, except as provided in the Biovest Plan; or (ii) to the Pledgor of
any securities convertible either voluntarily by the holder thereof or
automatically upon the occurrence or nonoccurrence of any event or condition
into, or any securities exchangeable for, any such shares, unless, in either
case, such shares (excluding any shares received by the Pledgor pursuant to the
Biovest Plan) are pledged as Collateral pursuant to this Agreement.

6. Voting Rights and Dividends. In addition to the Pledgee’s rights and remedies
set forth in Section 8 hereof, in case an Event of Default shall have occurred
and be continuing, beyond any applicable cure period, the Pledgee shall (i) be
entitled to vote the Collateral, (ii) be entitled to give consents, waivers and
ratifications in respect of the Collateral (the Pledgor hereby irrevocably
constituting and appointing the Pledgee, with fill power of substitution, the
proxy and attorney-in-fact of the Pledgor for such purposes) and (iii) be
entitled to collect and receive for its own use cash dividends paid on the
Collateral. The Pledgor shall not be permitted to exercise or refrain from
exercising any voting rights or other powers if, in the reasonable judgment of
the Pledgee, such action would have a material adverse effect on the value of
the Collateral or any part thereof; and, provided, further, that the Pledgor
shall give at least five (5) days’ written notice of the manner in which the
Pledgor intends to exercise, or the reasons for refraining from exercising, any
voting rights or other powers other than with respect to any election of
directors and voting with respect to any incidental matters. Following the
occurrence of an Event of Default, all dividends and all other distributions in
respect of any of the Collateral shall be delivered to the Pledgee to hold as
Collateral and shall, if received by the Pledgor, be received in trust for the
benefit of the Pledgee, and be forthwith delivered to the Pledgee as Collateral
in the same form as so received (with any necessary endorsement).

7. Event of Default. An “Event of Default” under this Agreement shall occur upon
the happening of any of the following events:

(a) An “Event of Default” under and as defined in any Document shall have
occurred and be continuing beyond any applicable cure period;

(b) The Pledgor shall default in the performance of any of its obligations under
any Document, including, without limitation, this Agreement, and such default
shall not be cured during the cure period applicable thereto, and the result of
which has had, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect;

(c) Any representation or warranty of the Pledgor made herein, in any Document
or in any agreement, statement or certificate given in writing pursuant hereto
or thereto or in connection herewith or therewith shall be false or misleading
in any material respect, and the result of which, in the case of a breach of the
representations and warranties

 

4



--------------------------------------------------------------------------------

contained in Section 4(a) or (f), has had, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect;

(d) Any portion of the Collateral is subjected to a levy of execution,
attachment, distraint or other judicial process or any portion of the Collateral
is the subject of a claim (other than by the Pledgee) of a Lien or other right
or interest in or to the Collateral and such levy or claim shall not be cured,
disputed or stayed within a period of thirty (30) days after the occurrence
thereof; or

(e) The Pledgor shall (i) apply for, consent to, or suffer to exist the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
liquidator or other fiduciary of itself or of all or a substantial part of its
property, (ii) make a general assignment for the benefit of creditors,
(iii) commence a voluntary case under any state or federal bankruptcy laws (as
now or hereafter in effect), (iv) be adjudicated a bankrupt or insolvent,
(v) file a petition seeking to take advantage of any other law providing for the
relief of debtors, (vi) acquiesce to, or fail to have dismissed, within thirty
(30) days, any petition filed against it in any involuntary case under such
bankruptcy laws, or (vii) take any action for the purpose of effecting any of
the foregoing.

8. Remedies. In case an Event of Default shall have occurred and is continuing,
the Pledgee may:

(a) Transfer any or all of the Collateral into its name, or into the name of its
nominee or nominees;

(b) Exercise all corporate rights with respect to the Collateral including,
without limitation, all rights of conversion, exchange, subscription or any
other rights, privileges or options pertaining to any shares of the Collateral
as if it were the absolute owner thereof, including, but without limitation, the
right to exchange, at its discretion, any or all of the Collateral upon the
merger, consolidation, reorganization, recapitalization or other readjustment of
the Issuer thereof, or upon the exercise by the Issuer of any right, privilege
or option pertaining to any of the Collateral, and, in connection therewith, to
deposit and deliver any and all of the Collateral with any committee,
depository, transfer agent, registrar or other designated agent upon such terms
and conditions as it may determine, all without liability except to account for
property actually received by it; and

(c) Subject to any requirement of applicable law, sell, assign and deliver the
whole or, from time to time, any part of the Collateral at the time held by the
Pledgee, at any private sale or at public auction, with or without demand,
advertisement or notice of the time or place of sale or adjournment thereof or
otherwise (all of which are hereby waived, except such notice as is required by
applicable law and cannot be waived), for cash or credit or for other property
for immediate or future delivery, and for such price or prices and on such terms
as the Pledgee in its sole discretion may determine, or as may be required by
applicable law.

The Pledgor hereby waives and releases any and all right or equity of
redemption, whether before or after sale hereunder. At any such sale, unless
prohibited by applicable law, the Pledgee may bid for and purchase the whole or
any part of the Collateral so sold free from any

 

5



--------------------------------------------------------------------------------

such right or equity of redemption. All moneys received by the Pledgee
hereunder, whether upon sale of the Collateral or any part thereof or otherwise,
shall be held by the Pledgee and applied by it as provided in Section 10 hereof.
No failure or delay on the part of the Pledgee in exercising any rights
hereunder shall operate as a waiver of any such rights nor shall any single or
partial exercise of any such rights preclude any other or future exercise
thereof or the exercise of any other rights hereunder. The Pledgee shall have no
duty as to the collection or protection of the Collateral or any income thereon
nor any duty as to preservation of any rights pertaining thereto, except to
apply the funds in accordance with the requirements of Section 10 hereof. The
Pledgee may exercise its rights with respect to property held hereunder without
resort to other security for or sources of reimbursement for the Obligations. In
addition to the foregoing, Pledgee shall have all of the rights, remedies and
privileges of a secured party under the Uniform Commercial Code of New York (the
“UCC”) regardless of the jurisdiction in which enforcement hereof is sought.

9. Private Sale. The Pledgor recognizes that the Pledgee may be unable to effect
(or to do so only after delay which would adversely affect the value that might
be realized from the Collateral) a public sale of all or part of the Collateral
by reason of certain prohibitions contained in the Securities Act, and may be
compelled to resort to one or more private sales to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire such
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. The Pledgor agrees that any such private sale
may be at prices and on terms less favorable to the seller than if sold at
public sales provided that such private sales shall have been made in a
commercially reasonable manner. The Pledgor agrees that the Pledgee has no
obligation to delay sale of any Collateral for the period of time necessary to
permit the Issuer to register the Collateral for public sale under the
Securities Act.

10. Proceeds of Sale. The proceeds of any collection, recovery, receipt,
appropriation, realization or sale of the Collateral shall be applied by the
Pledgee as follows:

(a) First, to the payment of all costs, reasonable expenses and charges of the
Pledgee and to the reimbursement of the Pledgee for the prior payment of such
costs, reasonable expenses and charges incurred in connection with the care and
safekeeping of the Collateral (including, without limitation, the reasonable
expenses of any sale or any other disposition of any of the Collateral),
attorneys’ fees and reasonable expenses, court costs, any other fees or expenses
incurred or expenditures or advances made by Pledgee in the protection,
enforcement or exercise of its rights, powers or remedies hereunder;

(b) Second, to the payment of the Obligations, in whole or in part, in such
order as the Pledgee may elect, whether or not such Obligations are then due;

(c) Third, to such persons, firms, corporations or other entities as required by
applicable law including, without limitation, Section 9-61 5(a)(3) of the UCC;
and

(d) Fourth, to the extent of any surplus to the Pledgor or as a court of
competent jurisdiction may direct.

 

6



--------------------------------------------------------------------------------

In the event that the proceeds of any collection, recovery, receipt,
appropriation. realization or sale are insufficient to satisfy the Obligations,
the Pledgor shall be liable for the deficiency plus the costs and fees of any
attorneys employed by Pledgee to collect such deficiency.

11. Waiver of Marshaling. The Pledgor hereby waives any right to compel any
marshaling of any of the Collateral.

12. No Waiver. Any and all of the Pledgee’s rights with respect to the Liens
granted under this Agreement shall continue unimpaired, and the Pledgor shall be
and remain obligated in accordance with the terms hereof, notwithstanding
(a) the bankruptcy, insolvency or reorganization of the Pledgor, (b) the release
or substitution of any item of the Collateral at any time, or of any rights or
interests therein, or (c) any delay, extension of time, renewal, compromise or
other indulgence granted by the Pledgee in reference to any of the Obligations.
The Pledgor hereby waives all notice of any such delay, extension, release,
substitution, renewal, compromise or other indulgence, and hereby consents to be
bound hereby as fully and effectively as if the Pledgor had expressly agreed
thereto in advance. No delay or extension of time by the Pledgee in exercising
any power of sale, option or other right or remedy hereunder, and no failure by
the Pledgee to give notice or make demand, shall constitute a waiver thereof, or
limit, impair or prejudice the Pledgee’s right to take any action against the
Pledgor or to exercise any other power of sale, option or any other right or
remedy.

13. Expenses. The Collateral shall secure, and the Pledgor shall pay to Pledgee
on demand, from time to time, all reasonable costs and expenses, (including but
not limited to, reasonable attorneys’ fees and costs, taxes, and all transfer,
recording, filing and other charges) for, or incidental to, the custody, care,
transfer, administration of the Collateral or any other collateral, or in any
way relating to the enforcement, protection or preservation of the rights or
remedies of the Pledgee under this Agreement or with respect to any of the
Obligations.

14. The Pledgee Appointed Attorney-In-Fact and Performance by the Pledgee. Upon
the occurrence of an Event of Default, the Pledgor hereby irrevocably
constitutes and appoints the Pledgee as the Pledgor’s true and lawful
attorney-in-fact, with full power of substitution, to execute, acknowledge and
deliver any instruments and to do in the Pledgor’s name, place and stead, all
such acts, things and deeds for and on behalf of and in the name of the Pledgor,
which the Pledgor could or might do or which the Pledgee may deem necessary,
desirable or convenient to accomplish the purposes of this Agreement, including,
without limitation, to execute such instruments of assignment or transfer or
orders and to register, convey or otherwise transfer title to the Collateral
into the Pledgee’s name. The Pledgor hereby ratifies and confirms all that said
attorney-in-fact may so do and hereby declares this power of attorney to be
coupled with an interest and irrevocable. If the Pledgor fails to perform any
agreement herein contained, the Pledgee may itself perform or cause performance
thereof, and any costs and expenses of the Pledgee incurred in connection
therewith shall be paid as provided in Section 10 hereof.

15. Recapture. Notwithstanding anything to the contrary in this Agreement, if
the Pledgee receives any payment or payments on account of the Obligations,
which payment or payments or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver, or any other party under

 

7



--------------------------------------------------------------------------------

the United States Bankruptcy Code, as amended, or any other federal or state
bankruptcy. reorganization, moratorium or insolvency law relating to or
affecting the enforcement of creditors’ rights generally, common law or
equitable doctrine, then to the extent of any sum not finally retained by the
Pledgee, the Pledgor’s obligations to the Pledgee shall be reinstated and this
Agreement shall remain in full force and effect (or be reinstated) until payment
shall have been made to Pledgee, which payment shall be due on demand.

16. Captions. All captions in this Agreement are included herein for convenience
of reference only and shall not constitute part of this Agreement for any other
purpose.

17. Miscellaneous.

(a) This Agreement constitutes the entire and final agreement among the parties
with respect to the subject matter hereof and may not be changed, terminated or
otherwise varied except by a writing duly executed by the parties hereto.

(b) No waiver of any term or condition of this Agreement, whether by delay,
omission or otherwise, shall be effective unless in writing and signed by the
party sought to be charged, and then such waiver shall be effective only in the
specific instance and for the purpose for which given.

(c) In the event that any provision of this Agreement or the application thereof
to the Pledgor or any circumstance in any jurisdiction governing this Agreement
shall, to any extent, be invalid or unenforceable under any applicable statute,
regulation, or rule of law, such provision shall be deemed inoperative to the
extent that it may conflict therewith and shall be deemed modified to conform to
such statute, regulation or rule of law, and the remainder of this Agreement and
the application of any such invalid or unenforceable provision to parties,
jurisdictions, or circumstances other than to whom or to which it is held
invalid or unenforceable shall not be affected thereby, nor shall same affect
the validity or enforceability of any other provision of this Agreement.

(d) This Agreement shall be binding upon the Pledgor, and the Pledgor’s
successors and assigns, and shall inure to the benefit of the Pledgee and its
successors and assigns.

(e) Any notice or other communication required or permitted pursuant to this
Agreement shall be given in accordance with the Security Agreement.

(f) THIS AGREEMENT AND THE OTHER DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.

(g) THE PLEDGOR HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE PLEDGOR,
ON THE ONE HAND, AND

 

8



--------------------------------------------------------------------------------

THE PLEDGEE, ON THE OTHER HAND, PERTAINING TO THIS AGREEMENT OR ANY OF THE OTHER
DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OF
THE OTHER DOCUMENTS, PROVIDED, THAT THE PLEDGOR ACKNOWLEDGES THAT ANY APPEALS
FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY
OF NEW YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS
AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE THE PLEDGEE FROM BRINGING SUIT
OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE
INDEBTEDNESS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
INDEBTEDNESS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE
PLEDGEE. THE PLEDGOR EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND THE PLEDGOR
HEREBY WAIVES ANY OBJECTION THAT IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. THE PLEDGOR HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE PLEDGOR AT
THE ADDRESS SET FORTH IN THE SECURITY AGREEMENT AND THAT SERVICE SO MADE SHALL
BE DEEMED COMPLETED UPON THE EARLIER OF THE PLEDGOR’S ACTUAL RECEIPT THEREOF OR
THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAIL, PROPER POSTAGE PREPAID.

(h) Waivers. THE PARTIES HERETO DESIRE THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION
OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO
WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN
PLEDGEE AND/OR THE PLEDGOR ARISING OUT OF, CONNECTED WITH, RELATED OR.
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS
AGREEMENT, ANY OTHER DOCUMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.

(i) It is understood and agreed that any person or entity that desires to become
a Pledgor hereunder, or is required to execute a counterpart of this Agreement
after the date hereof pursuant to the requirements of any Document, shall become
a Pledgor hereunder by (i) executing a Joinder Agreement in form and substance
satisfactory to the Pledgee, (ii) delivering supplements to such exhibits and
annexes to such Documents as the Pledgee shall reasonably request and/or set
forth in such joinder agreement and (iii) taking all actions as specified in
this Agreement as would have been taken by the Pledgor had it been an original
party to this Agreement, in each case with all documents required above to be
delivered to the Pledgee and with all documents and actions required above to be
taken to the reasonable satisfaction of the Pledgee.

 

9



--------------------------------------------------------------------------------

(j) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, and all of which when taken together shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile transmission or other electronic transmission shall be deemed an
original signature hereto.

[Remainder of Page Intentionally Left Blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Stock Pledge Agreement
as of the day and year first written above.

 

ACCENTIA BIOPHARMACEUTICALS, INC. By:  

/s/ Samuel S. Duffey

Name: Samuel S. Duffey Title: President LV ADMINISTRATIVE SERVICES, INC. By:  

/s/ Patrick Regan

Name: Patrick Regan Title: Authorized Signatory

 

11



--------------------------------------------------------------------------------

SCHEDULE A

Pledged Stock*

 

Pledgor

  

Issuer

  

Class of

Stock

   Stock Certificate No.    Par Value   

Number of

Shares

Accentia Biopharmaceuticals, Inc.    Biovest International, Inc.    Common Stock
   BI2228


BI2229

BI2230

BI2449

   $.01


$.01

$.01

$.01

  

5,000,000

5,000,000

10,000,000

115,818

Total:

20,115,818

 

* Following the Effective Date, the Pledged Stock will be evidenced by one
(1) certificate for 20,115,818 shares of Common Stock of Biovest International,
Inc.

 

12



--------------------------------------------------------------------------------

SCHEDULE B

Third Party Pledged Stock

 

Pledgor

  

Third Party Pledgee/Set
Aside For

  

Issuer

  

Class of Stock

   Stock
Certificate No.    Par
Value    Number of
Shares Accentia Biopharmaceuticals, Inc.    Southwest Bank    Biovest
International, Inc.    Common Stock    B12385    $.01    15,000,000 Accentia
Biopharmaceuticals, Inc.    McKesson Corporation    Biovest International, Inc.
   Common Stock    B12384    $.01    18,000,000 Accentia Biopharmaceuticals,
Inc.    September 2006 Debenture Holders    Biovest International, Inc.   
Common Stock    B12230    $.01    18,000,000 Accentia Biopharmaceuticals, Inc.
   BDSI Warrant    Biovest International, Inc.    Common Stock    B12451    $.01
   2,000,000

 

13



--------------------------------------------------------------------------------

STOCK POWER

The undersigned, for good and valuable consideration, does hereby transfer and
assign      shares of common stock of Biovest International, Inc. (the
“Company”), represented by the attached certificate numbers      ( the “Shares”)
to                              and does hereby irrevocably appoint
                     as its attorney in fact to transfer said Shares on the
books of the Company with full power of substitution in the premises.

Dated:                     

 

Accentia Biopharmaceuticals, Inc. By:  

 

Name: Title:

 

14



--------------------------------------------------------------------------------

Stock Certificate

See attached.

 

15